          Case 1:18-cv-01078-LY Document 40 Filed 12/28/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS                          FILED
                                  AUSTIN DIVISION
                                                                                   EC 2 8   OQ
 SPEECH FIRST, INC.,                         §                              CLEI4 Die       leT CLER4(
                  PLAiNTIFF,                 §                             wwr              ørrexAs
                                                                            '3',
                                             §
 V.                                          §
                                             §
 GREGORY L. FENVES,                          §       CAUSE NO. 1:18-CV-1078-LY
 IN HIS OFFICIAL CAPACITY AS                 §
 PRESIDENT OF THE UNIVERSITY OF              §
 TEXAS AT AUSTIN,                            §
                   DEFENDANT.                §

                                   FINAL JUDGMENT

       Before the court is the above-styled and numbered cause. On December 22, 2020, the

parties filed a Notice of Dismissal (Doc. #39) which the court has reviewed and now approves.

Accordingly, the court renders the following Final Judgment pursuant to Federal Rule of Civil

Procedure 58.

       IT IS ORDERED that the case is hereby CLOSED.

       SIGNED this               day of December, 2020.




                                           UNITED STAT S DISTRICT JUDGE
